Citation Nr: 0824664	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUES
1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran is a World War II combat veteran with active 
military service from May 1943 to March 1946.  Military 
honors include the award of a European African Middle Eastern 
Service Medal with 3 Bronze Stars and a World War II Victory 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision, which 
granted service connection for PTSD with an evaluation of 30 
percent effective July 27, 2005; and an August 2006 rating 
decision, which denied service connection for tinnitus.  
These decisions were issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The veteran was in the immediate vicinity of cannon and 
other artillery fire during his World War II service in the 
European theater, and has suffered from ringing in his ears 
since that time.

2.  The veteran is service-connected for bilateral 
sensorineural hearing loss caused by exposure to battlefield 
acoustic trauma during World War II.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran says that he has suffered from hearing loss and a 
high pitched noise "like a cricket (a real loud cricket)" 
since service.  He reports that during his service in World 
War II he landed at Omaha Beach under a "barrage of German 
can[n]on fire."  He also reports that he was with an 
artillery unit during the Battle of the Bulge and the Battle 
of the Rhine.  He states that he cannot remember when his 
tinnitus started, but notes that he also cannot remember when 
he did not have it.  He adds that he did not suffer from 
tinnitus prior to his entry into service.  Review of the 
record reveals that he was service-connected for bilateral 
hearing loss in April 2006.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Service treatment records are bereft of any complaints of or 
treatment for hearing problems, but service personnel records 
confirm that the veteran operated a 2 1/2 ton truck and 
vehicles of lesser capacity hauling a 40 millimeter cannon, 
and assisted in "setting up, aiming, and firing the gun to 
destroy enemy personnel equipment."  Military records also 
confirm that he "aided in the capture of enemy personnel and 
installations under ext[re]mely hazardous combat conditions 
in the Ardennes, Rhineland, and Central Europe Campaigns."  
In addition, he worked as an Aircraft Mechanic Helper, which 
entailed listening to engines for proper tuning or to check 
for loose connections.  

In January 2006 the veteran was accorded a compensation and 
pension (C&P) audiology examination.  During the examination 
he complained of a high-pitched ringing which he said had 
been present for "years and years."  He reported military 
noise exposure to artillery, including 40 millimeter and 90 
millimeter cannons, in many combat situations.  He denied 
civilian occupational or recreational noise exposure.  
Although the examiner returned a diagnosis of hearing loss 
(which was said to be related to the veteran's exposure to 
acoustic trauma during service) and a diagnosis of tinnitus, 
she averred that the veteran's tinnitus was "not the result 
of acoustic trauma incurred during military service" because 
"noise induced tinnitus occurs at the time of the exposure, 
not after the noise has ceased."  

VA caselaw provides that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  

In this case the Board notes that the veteran is not only 
competent to report as to the nature of his symptoms (see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), but finds his 
complaints of a high pitched ringing in his ear(s) since 
service to be consistent with the circumstances of his 
service, and thus credible.  38 C.F.R. § 3.303(a); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(Lay evidence is one type of evidence that must be 
considered, if submitted, when a veteran's claim seeks 
disability benefits).  In that regard the Board notes that 
the veteran has been service-connected for bilateral hearing 
loss based on his exposure to acoustic trauma, including 
cannon fire, during active military service.  Moreover, 
nothing in the regulatory or statutory provisions requires 
both medical and competent lay evidence; rather, they make 
clear that competent lay evidence can be sufficient in and of 
itself).  Indeed, the Court has held that where there is of 
record lay evidence of in-service tinnitus and of tinnitus 
ever since service and medical evidence of a current 
diagnosis, "such evidence suffices to indicate[] that [the 
appellant's] disability . . . may be associated with [his] 
active . . . service."  Charles v. Principi, 16 Vet. App 
370, 374 (2002).  Accordingly, based on service personnel 
records which confirm the veteran's exposure to battlefield 
noise during service and the veteran's credible report of 
tinnitus since this exposure; in view of the veteran's now 
service-connected bilateral sensorineural hearing loss; and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that a grant of service connection for tinnitus 
is warranted.  38 C.F.R. §§.3.102, 3.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the fully favorable nature of the Board's decision. 

ORDER

Service connection for tinnitus is granted.


REMAND

In a rating decision dated in April 2006 the veteran was 
granted service connection for PTSD with an evaluation of 30 
percent effective July 27, 2005.  The veteran has appealed 
for a higher disability rating.

Review of the record reveals that in January 2006 the veteran 
was accorded a C&P PTSD examination.  In his report the 
examiner mentioned that the veteran is "currently receiving 
treatment at the Mental Health Clinic."  Unfortunately, 
there is no evidence that these records were ever requested 
by the RO.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  

Inasmuch as there is credible evidence of extant VA PTSD 
treatment records, and in view of the veteran's request for a 
higher rating for his service-connected PTSD, remand for 
acquisition of those records is warranted.  38 C.F.R. § 
3.159(c)(2).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request a copy of all VA  medical 
records, particularly PTSD treatment 
records, from the Pensacola VAMC.  Also 
attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no treatment records exist, 
the claims file should be documented 
accordingly.

2.  After any further development deemed 
necessary (including the acquisition, if 
indicated, of a new C&P examination), 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) and 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


